Citation Nr: 0320130	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  94-48 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for right 
radial nerve palsy, status post shell fragment wound (SFW) of 
the right arm.

2.  Entitlement to a rating higher than 10 percent for other 
residuals of SFW of the right arm.

3.  Entitlement to a compensable rating for residuals of SFW 
of the right foot.

4.  Entitlement to a compensable rating for residuals of SFW 
of the left clavicle.

5.  Entitlement to a compensable rating for residuals of SFW 
of the left chest.

6.  Entitlement to a compensable rating for residuals of 
arteriovenous fistula of the left axillary artery and vein.

7.  Entitlement to a compensable rating for residuals of SFW 
of the right shoulder and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1993 RO rating decision that granted 
service connection and compensation ratings for multiple 
disabilities, and the veteran appeals for higher ratings.  
The disabilities and their ratings are right radial nerve 
palsy, status post SFW of the right arm (30 percent); other 
residuals of SFW of the right arm (10 percent); residuals of 
SFW of the right foot (0 percent); residuals of SFW of the 
left clavicle (0 percent); residuals of SFW of the left chest 
(0 percent); residuals of arteriovenous fistula of the left 
axillary artery and vein (0 percent); and residuals of SFW of 
the right shoulder and neck (0 percent).  In January 1997, 
the Board remanded this matter to the RO for further 
evidentiary development.  

The file shows the veteran has also raised a claim for 
service connection for hearing loss and tinnutus.  Such 
matter is not before the Board at this time, and it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's right radial nerve palsy, status post SFW 
of the right arm (major upper extremity), is productive of 
severe incomplete paralysis.  

2.  Other residuals of SFW of the right arm include healed 
fracture of the ulna with some deformity and retained 
metallic bodies.

3.  Residuals of SFW of the right foot with retained metallic 
bodies produce impairment equivalent to a moderate foot 
injury.

4.  Residuals of SFW of the left clavicle  (minor upper 
extremity) including retained metallic bodies produce 
impairment equivalent to malunion of the clavicle. 

5.  Residuals of SFW of the left chest include a history of a 
resolved hemopneumothorax with chest tube scar and retained 
metallic bodies in the lung and chest; there is no impairment 
of respiration by pulmonary function testing.

6.  Residuals of a traumatic arteriovenous fistula of the 
left axillary artery and vein are asymptomatic.

7.  Residuals of SFW of the right shoulder and neck include 
small scars and retained metallic bodies, and the collective 
impairment is equivalent to a tender scar.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for right radial 
nerve palsy, status post SFW of the right arm, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8514 (2002).

2.  The criteria for a rating in excess of 10 percent for 
other residuals of SFW of the right arm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2002).

3.  The criteria for a 10 percent rating for residuals of SFW 
of the right foot have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).

4.  The criteria for a 10 percent rating for residuals of SFW 
of the left clavicle have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2002).

5.  The criteria for a 20 percent rating for residuals of SFW 
of the left chest have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996) and Code 
6843 (2002).

6.  The criteria for a compensable rating for residuals of 
arteriovenous fistula of the left axillary artery and vein 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7113 (2002).

7.  The criteria for a 10 percent rating for residuals of SFW 
of the right shoulder and neck have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from April 1968 to August 1970 
with the U.S. Marines Corps.  His military occupational 
specialty was machine gunner.  Service medical records show 
that he sustained multiple wounds in Vietnam in February 1969 
as the result of an exploding mine (booby trap).  Among his 
injuries were a compound comminuted fracture of the proximal 
or mid ulna of the right arm (he is right-handed); fragment 
wounds of the left chest with hemopneumothorax; fragment 
wounds of left shoulder; a traumatic arteriovenous fistula of 
the left axillary artery and vein; fragment wounds of right 
foot; and fragment wounds of the right neck area.  Treatment 
included debridement of all fragment wounds, temporary chest 
tube insertion to correct the pneumothorax, open reduction of 
the fracture of the right ulna, and surgical repair of the 
traumatic arteriovenous fistula of the left axillary artery 
and vein (this was in the area of the left clavicle and the 
surgery required resection of part of the clavicle).  The 
veteran was also diagnosed and treated for right radial nerve 
palsy.  He was noted to have retained shell fragments in 
various areas.  After hospital treatment and rehabilitation, 
he was medically retired from active duty due to his wound 
residuals.

On October 14, 1992, the RO received the veteran's claim for 
service connection for multiple wound residuals.

On VA general medical examination in January 1993, evaluation 
of the veteran's cardiovascular system showed there was 
regular rate and rhythm without murmurs and gallops, his 
blood pressure was 112/60, and his respiratory system was 
clear to auscultation and percussion.  The impression was 
multiple injuries related to trauma in from a mine explosion 
while in Vietnam.  An X-ray of the right foot showed findings 
suggestive of a healed fracture of the 5th metatarsal bone 
and a few metallic foreign bodies between the soft tissues of 
the 4th and 5th toes.  An X-ray of the chest showed nothing 
acute, numerous metallic foreign bodies scattered over the 
radiograph, and evidence of a healed fracture of the left 
clavicle.  X-ray of the neck and back showed numerous 
metallic foreign bodies within the soft tissues, kyphosis of 
the cervical spine, and spondylosis and disc space narrowing 
of C5-C6.  An X-ray of the right forearm showed healed 
fracture of the midshaft of the radius and ulnar with mild 
deformity and numerous metallic foreign bodies within the 
soft tissues.  

On a VA vascular examination in January 1993 it was noted 
that the veteran had a history of traumatic AV fistula of the 
left subclavian artery secondary to a shrapnel injury in 
Vietnam, and that he subsequently underwent surgical repair 
of AV fistula, with good results.  At that time, prior to 
surgery, he had multiple arm catheterizations via 
arteriotomies for documentation of the AV fistula.  The 
shrapnel damage also included right upper extremity nerves.  
He said that over the ensuing years he had trouble with both 
arms going to sleep if he slept in certain positions or held 
his arms over his head for protracted periods of time.  These 
symptoms were worse on the right than the left and reportedly 
limited his ability to hold a job, as he was trained in auto 
mechanics.  Review of systems from a cardiovascular 
standpoint was unremarkable.  Examination showed that his 
blood pressure was 115/70 and his pulse was 70 and regular.  
Examination of his arterial pulses found them to be 2+ and 
equal bilaterally with no bruits.  Auscultation over the 
supraclavicular and infraclavicular areas showed no evidence 
of abnormal flow or bruits.  His brachial pulses at the sites 
of prior arteriotomies were equal and symmetric.  He had good 
capillary refill distally.  His cardiac examination was 
within normal limits.  The diagnosis was that the veteran had 
a traumatic arteriovenous fistula of his left subclavian 
artery in 1969 and after the surgical repair of this fistula 
he appeared to be doing well overall, however, he did have 
symptoms of arm fatigue, greater on the right than the left.  
Given that his injury was on the left and his symptoms were 
predominantly on the right, this presented somewhat of a 
dilemma, and the VA examiner opined that since he had nerve 
damage on the right, it was possible that a combination of 
mild arterial insufficiency on top of nerve damage could be 
causing his symptoms.  Subsequently, Doppler and a right arm 
stress tests were performed and were normal.  The examiner 
concluded there was no evidence of upper extremity arterial 
insufficiency.  

On VA neurological examination in January 1993, the veteran 
complained of pain in the forearm, which was worse with 
physical activity, and weakness in the hand, which kept him 
from working as an auto mechanic.  Examination showed several 
scars on the right proximal forearm on the dorsal aspect of 
the arm.  There was muscular atrophy of the extensors of the 
thumb, wrist, and forearm.  He had a mixed sensory loss in 
the right hand.  There was marked motor weakness and 
distribution of the posterior innerosseous nerve which is a 
branch of the radial nerve.  This was primarily manifested by 
weakness of the extensor carpi ulnaris, interdigitorum, the 
abductor pollicis longus.  The weakness was approximately 3 
out of 5.  He felt that over the last several years his 
symptoms had recurred, primarily in relation to pain and 
fatigue with work.  The diagnoses were posterior innerosseous 
nerve injury secondary to shrapnel would, painful neuropathy, 
and mixed sensory loss in the hand.

On VA orthopedic examination n January 1993 it was noted that 
the veteran had retained shrapnel in his right foot, left 
shoulder, chest and back area, and right forearm.  He 
complained of partial radial nerve palsy in the right upper 
extremity, occasional pain in the right forearm especially 
with prolonged activities such as writing, lack of motion in 
his digits of the right hand, occasional left shoulder pain 
especially with pressure such as a seatbelt, and occasional 
feelings of numbness in the right foot.  Objective findings 
include a 2 cm well-healed surgical scar over the left 
shoulder and lateral deltoid area and multiple traumatic and 
surgical scars over the right forearm.  There was no 
demonstrable right forearm deformity, partial posterior 
innerosseous nerve palsy, weakness of his extensor pollicis 
longus and extensor digitorum communis especially with regard 
to the extensor slips to the small finger and the ring 
finger.  He had full strength of his wrist extensors and the 
sensation appeared to be intact in the distribution of the 
radial nerve on the dorsum of the hand.  Sensation was intact 
in his finger pads.  Examination of the right foot was within 
normal limits.  Examination of the left shoulder revealed 
full range of motion, a surgical scar over the left clavicle, 
and normal contour of the clavicle.  There was no swelling 
throughout any of his joints, no gross angular deformities of 
any of his bones, and no demonstrable instability of his left 
shoulder or right elbow.  Left shoulder range of motion was 
flexion to 180 degrees, extension to 45 degrees, internal 
rotation to 60 degrees, external rotation to 90 degrees, 
abduction to 160 degrees, and full adduction.  Range of 
motion of the right elbow was to 140 degrees on flexion and 0 
degrees on extension.  Pronation was 85 degrees and 
supination was 90 degrees.  The impressions were left 
shoulder with healed clavicle osteotomy and retained metallic 
fragments, right foot retained metallic fragments, history of 
right ulna fracture, healed with retained metallic fragments 
with mild bowing deformity, and partial posterior 
innerosseous nerve palsy on the right with dysfunction of 
digits of the right hand.

In an April 1993 decision, the RO granted service connection 
and compensation ratings for multiple disabilities, effective 
with the October 1992 claim for service connection.  The 
disabilities and their ratings are right radial nerve palsy, 
status post SFW of the right arm (30 percent); other 
residuals of SFW of the right arm (10 percent); residuals of 
SFW of the right foot (0 percent); residuals of SFW of the 
left clavicle (0 percent); residuals of SFW of the left chest 
(0 percent); residuals of arteriovenous fistula of the left 
axillary artery and vein (0 percent); and residuals of SFW of 
the right shoulder and neck (0 percent).  

In statements on appeal, the veteran has described these 
service-connected disabilities and argued that higher ratings 
should be assigned.

On VA pulmonary examination in March 1998 the veteran 
reported that ever since his shrapnel injury to the left 
chest, he has had on occasion pain or pressure in his left 
chest, where he does not become short of breath but his 
muscles do not release.  He reported feeling a tension of the 
muscles that subsides within the next few minutes.  He 
claimed this occurred at rest, while doing activity, while 
sitting up or lying down, and there was no specific pattern 
to the pain, but the pain was not disabling.  He reported no 
shortness of breath, no dyspnea on walking, and no chest pain 
on walking.  He was not limited in his daily activities or in 
any type of activity that he liked to do, but felt 
uncomfortable when his muscle tightness occurred, once a 
month at the most.  Examination showed that his heart was 
regular in rate and rhythm without any murmurs, rubs, or 
gallops and his lungs were clear to auscultation bilaterally.  
The assessment was that the veteran had chest muscle 
tightness.  The examiner noted that the veteran had multiple 
metal fragments embedded within his lungs and chest wall, and 
that these areas, which were most likely fibrous, may be 
involving the intercoastal muscle which was causing chest 
tightness and failure of quick relaxation of the muscles of 
the chest wall.  It was also noted that the veteran may have 
some significant fibrosis from the area of the chest tube 
placement and that this scarring and adhesions may be causing 
the sensation of chest wall tightness.  It was noted that the 
veteran had no limitation of activity from the pulmonary 
standpoint, and that his discomfort was relieved on its own 
and occurred, if at all, once a month.  

On another VA examination in March 1998 the veteran reported 
left shoulder pain and weakness, and right hand and forearm 
cramping, weakness, and poor functioning.  Examination of the 
left upper extremity revealed an 8 to 10 cm well-healed scar 
just inferior to his left clavicle and a well-healed small 
incision over the lateral aspect of his deltoid.  His 
sensation was intact to light touch in his left upper 
extremity.  He had 5/5 grip strength.  He had normal 
physiologic and symmetrical range of motion of his shoulder, 
and there was no tenderness to palpation of the clavicle or 
AC joint.  Examination of his right upper extremity revealed 
his shoulder and elbow were unremarkable, and examination of 
his forearm revealed a large well-healed scar over the dorsal 
aspect of his forearm just distal to the elbow.  There was 
marked atrophy of all the extensor muscles on the dorsum of 
his forearm, and sensation appeared to be intact in the 
distribution of the radial, median, and ulnar nerve 
distributions of the hand.  He had marked weakness of the 
muscles enervated by the posterior interosseous nerve, which 
included the extensor hallicus longus and the extensor 
communis.  He had 4/5 strength of the wrist extensors and 
examination of the fingers sowed 5/5 grip strength and 4/5 
finger extension.  The assessment was that the veteran had 
left shoulder and right forearm shrapnel wounds from 1969 
with complaints of poor function of the right hand and pain 
in the left shoulder.  He had a partial posterior 
interosseous nerve palsy in the right hand which did limit 
his function.  He had limited active extension of the small 
finger and ring finger, although passively he could get to 
full extension.  The examiner also noted that the veteran did 
not seem to have any functional deficit with his left 
shoulder.

On VA respiratory examination in November 1999 the veteran 
reported that as a result of shrapnel wounds he had a 
collapsed lung which resulted in chest tube placement on the 
left side.  Shortly after the incident he had no problems 
related to the chest tube removal, but over the past years he 
noted occasional dyspnea on exertion, with shortness of 
breath on resting.  He had no significant cough, sputum 
production, hemoptysis, or history of weight changes.  The 
extent of his dyspnea did not prevent him from continuing to 
work.  Examination showed no evidence of cor pulmonale or 
right heart failure.  There were no noticeable chest 
deformities other than a small healed surgical incisions on 
the left anterior axillary line, denoting previous chest tube 
placement and a healed scar on the left clavicle denoting 
previous surgery.  There was no point tenderness.  There were 
no rales or wheezes and there was excellent air movement 
bilaterally.  Cardiac examination was normal.  A review of 
his chest X-ray from November 1999 in comparison to a film of 
1998 revealed that the veteran had excellent aerated lung 
fields.  There was no pleural thickening and the diaphragms 
did not appear to be paralyzed.  There was a small granuloma 
at the left base, which had been seen previously, and no 
infiltrates, masses, or effusions.  His cardiac silhouette 
appeared to be normal.  The assessment was that there was no 
gross evidence of a pulmonary restrictive or obstructive 
disease, and that the chest X-ray was essentially 
unremarkable except for shrapnel and the left granuloma which 
had been seen previously.  Pulmonary function testing was 
normal, and he had an FEV-1 of 111 predicted, an FEV-1/FVC of 
116 of predicted, and diffusing capacity was normal.  

On VA orthopedic examination in November 1999 the veteran 
reported he had no shoulder or foot discomfort, and mostly 
had problems with his right arm.  He reported having no 
problems with regard to his foot injury in service.  
Examination revealed full and symmetric range of motion in 
both shoulders, with no areas that were tender to palpation.  
There was a well-healed laceration over the dorsolateral 
aspect of his right forearm.  Examination of the hand 
revealed he was able to make a full grip, however, he could 
only extend his index and long finger.  When he tried to 
extend his wrist and fingers, he did not have any full 
extension the ulnar two digits.  His sensation was intact to 
light touch.  He had 2+ radial pulses.  His condition was 
exacerbated when he extended his wrist and got better when he 
flexed his wrist.  There was full and symmetrical range of 
motion in all of his right toes and ankle and sensation was 
intact to light touch.  He had 2+ dorsalis pedis pulse.  X-
rays of the right foot revealed some small residual shrapnel 
overlying the area that was injured.  There was shrapnel 
metal on the right shoulder and a bony abnormality, and 
examination of the left shoulder showed a prior healed 
clavicle fracture and some shrapnel metal within the left 
shoulder area.  There was some prior shrapnel metal in the 
right forearm and evidence of an old healed right ulna and 
radius fracture.  The impressions included right arm 
discomfort and residual loss of motion, but full supination 
and pronation.  

On VA examination of the hand and fingers in November 1999 
the veteran reported having difficulty with range of motion 
and sensory changes in his right forearm and hand, as well as 
difficulty with opening objects.  He described early fatigue 
and pain when performing fine dextrous movements, such as 
writing, and reported some dyesthesia over his forearm and 
limited range of motion of all of his fingers.  On 
examination of the upper extremities there was diffuse 
hyperreflexia throughout, but this was symmetric.  The 
veteran had a "claw hand" at rest, with his fourth and 
fifth digits flexed and his second and third digits extended.  
There is no obvious atrophy of the muscles of the hand, 
however, there is some deformity of the muscles of the 
forearm, particularly of the distal portion of the brachial 
radialis.  There was some decrease in strength of the ulnar 
group of muscles, in particular on abduction and adduction of 
the fifth digit.  He also had moderately limited range of 
motion of the thumb of the right hand.  Grip strength and 
wrist extension and flexion were within normal limits.  The 
veteran reported asymmetry of pinprick and temperature in the 
right hand in all three nerve distributions, as compared to 
the left hand.  There was some allodynia of the dorsal 
surface of the forearm.  Examination of the lower extremities 
revealed normal reflexes and downgoing toes bilaterally.  The 
veteran's strength appeared to be within normal limits 
bilaterally, although there was some give away weakness of 
plantar flexion on the right and vibration was normal and 
symmetric at the toes.  The impression was that the veteran 
had been left with some mild deformity of his right forearm 
and some decreased function of his right hand, in particular 
a moderate decrease in range of motion of the right thumb.  
There were also some sensory changes in the right hand and in 
particular some paresthesias of the right forearm, but these 
did not appear to be debilitating.  Over the years the 
veteran had learned to compensate for the restrictions of his 
dominant hand, but still had difficulties with prolonged use 
secondary to pain, and the decreased range of motion somewhat 
limited the veteran's ability to perform fine dextrous 
movements of the right hand.  As for the lower extremities, 
the examiner could not find any objective evidence of any 
debilitating nerve injury related to the veteran's injury.

On VA vascular examination in November 1999 the veteran 
reported episodic left-sided pleuritic chest pain ever since 
his blast injury, which occurred normally with exertion.  He 
had no complaints related to the arteriovenous fistula 
surgery.  He continued to have significant disability related 
to the right arm injury, with significant loss of function of 
the right hand.  He denied shortness of breath.  He reported 
he worked for a company making preformed syringes for tree 
injections.  On examination the veteran's blood pressure was 
118/68 in the right arm and 116/70 in the left arm.  His 
pulse rate was 80 and regular.  His lungs were clear to 
auscultation and percussion.  Cardiovascular examination 
showed regular rate and rhythm with no murmur, rub or gallop.  
The veteran's had normal range of motion in the right and 
left shoulders.  He was unable to extend the ring and small 
fingers and had rotation to the right in his middle finger.  
His grip strength appeared to be normal.  Deep tendon 
reflexes were diminished on the right upper extremity, but 
were otherwise symmetric and within normal limits.  His 
strength was 5/5 bilaterally except for some decrease of 
strength in the right hand, which was 4+/5.  He was unable to 
extend his right ring and small finger.  The assessment noted 
that the veteran had history of an arteriovenous fistula in 
the left supraclavicular area, related to the shrapnel 
injury, and that he currently had normal blood pressures in 
both arms and no symptoms of subclavian steel or 
arteriovenous fistula formation.  He also had history of 
hemopneumothorax, and had episodic pleuritic chest pain on 
the left side to date.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for higher 
ratings, and of the respective obligations of VA and him to 
obtain different types of evidence.  He has been afforded VA 
examinations, and has not identified any more medical records 
to be obtained.  His original compensation claims are over 10 
years old.  The Board is satisfied that the notice and duty 
to assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that a separate rating may be assigned for 
scars if they are compensable.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  A maximum 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars may be evaluated for limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Recent revisions of the criteria for rating scars (effective 
August 30, 2002) include no material changes as would affect 
this case.  Under new Diagnostic Code 7804, a 10 percent 
rating is assigned for superficial scars which are painful on 
examination; under new Diagnostic Code 7805, scars may be 
rated on limitation of function of the affected part.  67 
Fed. Reg. 49590, 49596 (2002).  There are other new scar 
codes, but the medical evidence shows the veteran's  scars 
would not qualify for higher ratings under such codes.  

Although the provisions regarding the rating of muscle 
injuries were amended in 1997, during the pendency of this 
appeal, these amendments did not result in any substantive 
changes in the manner in which this veteran's disability due 
to muscle injury is rated.  62 Fed. Reg. 30235-30240 (June 3, 
1997).  See Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Muscle injuries are classified into four general categories:  
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

"Slight" disability of muscles is present where the type of 
injury was a simple wound of muscle without debridement or 
infection, and service records show a superficial wound with 
brief treatment and return to duty, and healing with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability.  Objective findings consist of a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" disability of muscles is present where the type of 
injury was a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, and a 
record consistent with the complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

"Moderately severe" muscle disability generally involves 
through and through or deep penetrating wounds with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows a prolonged 
hospitalization for treatment a wound, as well as consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements, if present.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Palpation should 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

"Severe" disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Furthermore, objective 
findings of a severe disability include the following:  
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:  (1) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (2) adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where the bone is normally 
protected by muscle; (3) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (4) 
visible or measurable atrophy; (5) adaptive contraction of an 
opposing group of muscles; (6) atrophy of muscle groups not 
in the tract of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (7) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Right Radial Nerve Palsy, status post SFW of the Right Arm

Initially, it is noted that the veteran's right arm is his 
major, or dominant, upper extremity.

As to the major upper extremity, incomplete paralysis of the 
radial nerve is rated 30 percent when moderate, and 50 
percent when severe.  A 70 percent evaluation requires 
complete paralysis, with drop of hand and fingers, wrist and 
fingers perpetually flexed, the thumb adducted falling within 
the line of the outer border of the index finger; cannot 
extend hand at the wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of the hand; 
supination of the hand, extension and flexion of the elbow 
weakened; and loss of synergic motion of the extensors 
impairs the hand seriously.  38 C.F.R. § 4.124a, Diagnostic 
Code 8514.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

In reviewing the veteran's complaints along with the 
objective findings made on VA examinations in 1993, 1998, and 
1999, the Board finds that his right radial nerve palsy is 
productive of impairment which is equivalent to severe 
incomplete paralyis, and this supports a higher rating of 50 
percent under Code 8514.  

The right radial nerve palsy does not, however, meet the 
criteria for a higher rating 70 percent under Code 8514.  In 
order for a higher rating to be assigned under Diagnostic 
Code 8514 there would have to be complete paralysis.  While 
the veteran has complained of right hand and arm pain, 
cramping, sensory loss, lack of motion of the digits, 
weakness, and poor functioning, and that his right hand 
problems have interfered with work, objective findings do not 
rise to the level of complete paralysis.  VA examination 
findings have included that the veteran has decreased 
function in his right hand, a mixed sensory loss in the right 
hand, marked motor weakness in the distribution of the 
posterior innerosseous nerve, painful neuropathy, limits of 
motion in his digits of the right hand, partial posterior 
innerosseous nerve palsy, marked weakness of his extensor 
pollicis longus and extensor digitorum communis, especially 
with regard to the extensor slips to the small finger and the 
ring finger, and decreased strength and on another occasion 
full strength of the wrist extensors and fingers.  However, 
while he has had limited movements in his right wrist, 
fingers, and thumbs, he has been able to move his wrist and 
all his digits.  Moreover, sensation was intact in the 
distribution of the radial nerve on the dorsum of the hand, 
in his finger pads, and in the distribution of the median and 
ulnar nerve distributions of the hand.  There were some 
sensory changes in the right hand and in particular some 
paresthesias of the right forearm, but these did not appear 
to be debilitating.  While it was noted he had "claw hand" 
at rest, with his fourth and fifth digits flexed and his 
second and third digits extended, the other findings required 
for a 70 percent rating are not shown.  

The Board concludes that the veteran's right radial nerve 
palsy warrants a higher rating of 50 percent since the 
effective date of service connection.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).  The evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the evidence would support a 
different rating, and thus variable "staged ratings" since 
the effective date of service connection are not warranted.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

Other residuals of SFW of the Right Arm

The RO has assigned a 10 percent disability rating for other 
residuals of SFW of the right arm (i.e., residuals other than 
the right arm nerve damage discussed above).  

A 10 percent rating is warranted for malunion of the ulna of 
the major upper extremity, with bad alignment.  A 20 percent 
rating is warranted for nonunion of the ulna of the major 
upper extremity in the lower half.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211.

The VA examinations note X-ray evidence of a healed right 
ulna fracture, as well as retained metallic fragments.  This 
produces impairment which is no worse than malunion of the 
ulna, for which a 10 percent rating is permitted under Code 
5211.  A separate 50 percent rating is assigned for right 
radial nerve paralysis, and to give more than a 10 percent 
rating for other residuals of SFW of the right arm would 
violate the rule against pyramiding of ratings.  See 
38 C.F.R. §§ 4.14, 4.55(a).

There have been no distinct periods of time, since the 
effective date of service connection, during which the 
evidence would support a different rating, and thus variable 
"staged ratings" since the effective date of service 
connection are not warranted.  Fenderson, supra.  The 
preponderance of the evidence is against a rating higher than 
10 percent for other residuals of SFW of the right arm.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Residuals of SFW of the Right Foot

Injuries of the foot are rated under Diagnostic Code 5284, 
which provides that a 10 percent rating is assigned for 
moderate foot injuries.  A 20 percent rating is warranted for 
moderately severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

On VA orthopedic examination in 1993 it was noted that the 
veteran had retained shrapnel in his right foot, and he 
complained of occasional numbness in the right foot.  
Examination of the right foot was within normal limits.  An 
X-ray of the right foot showed findings suggestive of a 
healed fracture of the 5th metatarsal bone and a few metallic 
foreign bodies between the soft tissues of the 4th and 5th 
toes.  On VA examination in 1999, the veteran had no specific 
complaints about the right foot.  X-rays of the right foot 
revealed some small residual shrapnel overlying the area that 
was injured.  There was full and symmetrical range of motion 
in all of his right toes and ankle and sensation was intact 
to light touch.  

Considering all the evidence, the Board finds that the right 
foot condition, including retained metallic foreign bodies, 
represents a moderate right foot injury, warranting a higher 
rating of 10 percent under Code 5284.  The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).  There have been no distinct periods 
of time, since the effective date of service connection, 
during which the evidence would support a different rating, 
and thus variable "staged ratings" since the effective date 
of service connection are not warranted.  Fenderson, supra.  

Residuals of SFW of the Left Clavicle

The left clavicle disability involves the minor upper 
extremity, and the RO has rated it 0 percent.

As to the minor upper extremity, a 20 percent rating is 
warranted when motion is limited to midway between the side 
and shoulder level, and a 20 percent rating is warranted when 
limitation of motion is at the shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Impairment of the clavicle or scapula of the minor upper 
extremity, with malunion, is assigned a 10 percent disability 
rating.  Impairment of the clavicle or scapula of the minor 
upper extremity, with nonunion and without loose movement, is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula of the minor upper extremity, with 
nonunion and with loose movement, is assigned a 20 percent 
disability rating.  Dislocation of the clavicle or scapula of 
the minor upper extremity is assigned a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The record reflects that on VA examination in 1993 the 
veteran complained of occasional left shoulder pain and that 
he had retained shrapnel in his left shoulder.  Objective 
examination showed full range of motion of the left shoulder, 
normal contour of the clavicle, no demonstrable instability 
of the left shoulder, and a well-healed 2 cm surgical scar 
over the left shoulder and lateral deltoid area.  An X-ray of 
the left clavicle showed evidence of a healed fracture.  On 
VA examination in 1998 he reported left shoulder pain and 
weakness, and he had an 8 to 10 cm well-healed scar just 
inferior to his left clavicle and a well-healed small 
incision over the lateral aspect of his deltoid.  Sensation 
was intact to light touch in his left upper extremity, he 
normal symmetrical range of motion of his shoulder, and there 
was no tenderness to palpation of the clavicle or AC joint.  
The examiner noted that the veteran did not seem to have any 
functional deficit with his left shoulder.  On VA examination 
in 1999 the veteran reported no shoulder discomfort and 
examination revealed full and symmetric range of motion in 
the left shoulder, with no area tender to palpation.  

The veteran had an operation on the left clavicle in service 
(as part of treatment for traumatic arteriovenous fistula) 
and there are retained metallic foreign bodies in the are of 
this injury.  Applying the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the left clavicle 
condition produces impairment equivalent to malunion of the 
clavicle, warranting a 10 percent rating under Code 5203.  
There have been no distinct periods of time, since the 
effective date of service connection, during which the 
evidence would support a different rating, and thus variable 
"staged ratings" since the effective date of service 
connection are not warranted.  Fenderson, supra.  

Residuals of SFW of Left Chest 

Under prior rating criteria, in effect before October 7, 
1996, a spontaneous pneumothorax is rated 100 percent for 6 
months, and then residuals are to be rated be analogy to 
bronchial asthma.  38 C.F.R. § 4.97, Code 6814 (1996).  The 
old rating criteria also provided that a pleural cavity 
injury from a gunshot wound is rated 20 percent when 
moderate, bullet or missile retained in lung, with pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion.  38 C.F.R. § 4.97, Code 6818 (1996).  Effective 
October 7, 1996, pleural cavity injury residuals, along with 
certain other disorders, are now evaluated under a general 
rating formula for restrictive lung disease.  Under the new 
rating criteria, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted.  A note 
associated with Diagnostic Code 6845 states that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (Diagnostic Code 5321), 
however, will not be separately rated.  38 C.F.R. § 4.97, 
Code 6845 (2002).

With regard to this disability, the Board notes that the 
veteran has had no complaints of respiratory problems.  
Rather he has complained that ever since his shrapnel injury 
to the left chest, he has had on occasion pain or pressure in 
his left chest, where he does not become short of breath, but 
his muscles do not release.  On VA general medical 
examination in 1993, evaluation of his respiratory system 
showed that it was clear to auscultation and percussion and 
an x-ray of the chest showed numerous metallic foreign 
bodies.  On VA pulmonary examination in 1998 he reported no 
shortness of breath, no dyspnea on walking, and no chest pain 
on walking.  He was not limited in his daily activities or in 
any type of activity, but felt uncomfortable when his muscle 
tightness occurred, once a month at the most.  The examiner 
noted that the veteran had multiple metal fragments embedded 
within his lungs and chest wall, and that these areas, which 
were most likely fibrous, may be involving the intercostal 
muscle which was causing chest tightness and failure of quick 
relaxation of the muscles of the chest wall.  It was also 
noted that the veteran may have some significant fibrosis 
from the area of the chest tube placement and that this 
scarring and adhesions may be causing the sensation of chest 
wall tightness.  On VA respiratory examination in 1999 the 
veteran reported occasional dyspnea on exertion, with 
shortness of breath on resting, but the extent of his dyspnea 
did not prevent him from continuing to work.  There were no 
rales or wheezes and there was excellent air movement 
bilaterally.  An X-ray showed he had excellent aerated lung 
fields.  The assessment was that there was no gross evidence 
of a pulmonary restrictive or obstructive disease and 
pulmonary function testing was normal.

The record reflects that the FEV-1, FEV-1/FVC, and DLCO (SB) 
tests do not meet the criteria for a compensable rating under 
the general rating formula for restrictive lung disease.  The 
veteran does, however, meet the criteria for a 20 percent 
rating under old Code 6818 or the note accompanying new Code 
6845 because he has bullet or missile retained in the lung 
with related symptoms.  

With regard to scars, the Board notes that there was a small 
healed surgical incision on the left anterior axillary line, 
but no point tenderness.  Thus, a separate rating for this 
scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

In sum, a higher rating of 20 percent for residuals of a left 
chest SFW is granted.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).  
There have been no distinct periods of time, since the 
effective date of service connection, during which the 
evidence would support a different rating, and thus variable 
"staged ratings" since the effective date of service 
connection are not warranted.  Fenderson, supra.  

Arteriovenous fistula of Left Axillary Artery and Vein

Under the provisions of Diagnostic Code 7113 that were in 
effect prior to January 12, 1998, a 20 percent evaluation is 
applicable where the veteran's arteriovenous aneurysm is in 
the upper extremity and causes definite vascular symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7113 (1997).  Pursuant to 
the current provisions of Diagnostic Code 7113 (the 
diagnostic code appropriate for rating a traumatic 
arteriovenous fistula), a 20 percent rating is warranted for 
traumatic arteriovenous fistula of an upper extremity, where 
edema or stasis dermatitis is present.  38 C.F.R. § 4.104, 
Diagnostic Code 7113 (2002).

During service, the veteran underwent surgery to correct a 
traumatic arteriovenous fistula of the left axillary artery 
and vein, and the records indicate that this resolved the 
vascular problem.  VA examinations in 1993, 1998, and 1999 
show that the veteran had no edema or stasis dermatitis or 
vascular symptoms, such as would be required for a 
compensable rating under Diagnostic Code 7113.  Thus, a 
compensable rating for the condition is not warranted.  

There have been no distinct periods of time, since the 
effective date of service connection, during which the 
evidence would support a different rating, and thus variable 
"staged ratings" since the effective date of service 
connection are not warranted.  Fenderson, supra.  The 
preponderance of the evidence is against a compensable rating 
for this condition.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Residuals of SFW of the Right Shoulder and Neck

The record reflects that as a result of SFW of the right 
shoulder and neck, the veteran has residuals scars and 
retained foreign bodies.  VA examinations have shown that the 
veteran has no limitation of motion or other functional 
impairment of these areas as a result of SFWs in service.  
However, in the judgment of the Board, impairment from this 
disability, which includes retained metallic foreign bodies, 
is equivalent to a tender scar, and thus a higher rating of 
10 percent is warranted.

The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b).  There have been no 
distinct periods of time, since the effective date of service 
connection, during which the evidence would support a 
different rating, and thus variable "staged ratings" since 
the effective date of service connection are not warranted.  
Fenderson, supra.  

Extraschedular ratings

With regard to the issues on appeal, it is noted that the 
Board does not have the authority to assign an extraschedular 
rating in the first instance, nor do any of the disabilities 
in this matter present an exceptional or unusual disability 
picture which would warrant referral to appropriate VA 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
that the veteran's service-connected disabilities have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  While there has been interference with the 
veteran's employment, this has been accounted for the 
assignment of several compensable disability ratings, and, 
moreover, on VA examinations it was noted that the veteran 
was working.  Thus, the Board concludes that a referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this matter.






















ORDER

A higher 50 percent rating for right radial nerve palsy, 
status post SFW of the right arm, is granted.

A rating higher than 10 percent for other residuals of SFW of 
the right arm is denied.

A higher 10 percent rating for residuals of SFW of the right 
foot is granted.

A higher 10 percent rating for residuals of a SFW of the left 
clavicle is granted.

A higher 20 percent rating for residuals of SFW of the left 
chest is granted.

A rating higher than 0 percent for residuals of arteriovenous 
fistula of the left axillary artery and vein is denied.

A higher rating of 10 percent for residuals of SFW of the 
right shoulder and neck is granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

